Title: To Alexander Hamilton from Charles Pettit, 31 May 1791
From: Pettit, Charles
To: Hamilton, Alexander


Philadelphia 31st. May 1791.
Sir.
I have this morning had the honor to receive your letter of the 27th instant. The application of the 30th. of April was made on a supposition of the facts being as you state them. But the Legislature having made provision for the redemption of the whole sum of 1,495,000 dollars, it is supposed that the State is credited by the United States for the whole of the 4/ 10ths which were reserved in their hands, and that whatever part thereof shall be delivered up as unissued, will be debited in return so as to make a fair liquidation. Having nearly collected all that was in circulation, and wishing to know with precision what remains to be collected, the Legislature have directed this application to be made, with a view as well to ascertain the amount of this kind of money which remains to be redeemed from the channels of circulation, as to become fairly possessed of such part of the proportion reserved by the United States, as yet remains unissued, and which it is supposed must hereafter remain useless.
Considering the Application I had the honor to present to you the 30th. of April, in this point of view, you will perceive it is not yet fully answered.
I have the honor to be, sir,   Your most obedt. and most humble servant
Charles Pettit
Alexander Hamilton Esqr.Secretary of the Treasury
